Citation Nr: 0423570	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-12 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Propriety of initial ratings assigned to post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1969 to January 
1972 and from September 1972 to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Prior to April 22, 2002, the evidence is in relative 
equipoise as to whether the veteran's PTSD was severely 
disabling.  

3.  Since April 22, 2002, the veteran's PTSD symptomatology 
more nearly approximates a degree of severe, manifesting as a 
blunted, flat, and restricted affect, with tangential, 
disorganized and paranoid delusional thoughts, rapid and 
pressured speech, suicidal ideation, a suspicious, defensive 
and anxious manner, impaired memory function, and tense, 
agitated and restless motor activity; PTSD is not manifested 
by symptoms such as grossly inappropriate behavior, 
persistent delusions or hallucinations or an inability to 
perform activities of daily living.

4.  The veteran is currently unable to secure and follow a 
substantially gainful occupation by reason of service-
connected PTSD.




CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in the 
veteran's favor, the criteria for entitlement to an initial 
schedular evaluation of 70 percent, and no more, for PTSD 
have been met throughout the appeal period.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2003).

2.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.18 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issues currently on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Id. at 120-123.

In this case, in a letter dated February 2003, the RO 
acknowledged a possible TDIU claim, informed the veteran of 
the evidence needed to substantiate a claim of entitlement to 
unemployability, notified him of VA's newly expanded duties 
to notify and assist, and indicated that it was developing 
the veteran's appeal pursuant to the latter duty.  In 
addition, the RO explained that it would assist the veteran 
in obtaining and developing all outstanding evidence provided 
he identified the source or sources of that evidence.  

In a letter dated November 2003, the RO acknowledged the 
veteran's claim for a higher initial evaluation, informed the 
veteran of the evidence needed to substantiate that claim, 
again notified him of VA's newly expanded duties to notify 
and assist, and indicated that it was developing the 
veteran's appeal pursuant to the latter duty.  In addition, 
the RO explained that it would assist the veteran in 
obtaining and developing all outstanding evidence provided he 
identified the source or sources of that evidence.  The RO 
indicated that it was required by law to make reasonable 
efforts to assist the veteran, including by obtaining medical 
records, employment records, or records from other Federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
evidence.  The RO asked the veteran to sign the enclosed 
forms authorizing the release of his treatment records from 
all non-VA doctors, or if he preferred, to obtain the records 
on his own initiative and send them to the RO.  The RO 
identified all evidence it had already received in support of 
the veteran's claim.  

The content of both of these notices considered in 
conjunction with the content of other documents sent to the 
veteran while his appeal was pending reflect compliance with 
the express requirements of the law as found by the Court in 
Pelegrini II.  

As previously indicated, the VCAA notice informed the veteran 
that VA would assist the veteran in obtaining all pertinent, 
outstanding evidence, but that in the meantime, the veteran 
should identify such evidence or obtain and submit it to the 
RO in support of his appeal.  In addition, in rating 
decisions dated November 2001 and April 2003, statements of 
the case issued in June 2002 and September 2003, and a 
supplemental statements of the case issued in February 2003, 
April 2003, and September 2003, the RO notified the veteran 
of the reasons for which his claims had been denied, the 
evidence it had requested in support of those claims, the 
evidence it had considered in denying those claims, and the 
evidence still needed to substantiate those claims, and, 
provided him with the regulations pertinent to his claims, 
including those governing VA's duties to notify and assist.

The RO sent the February 2003 notice before initially 
deciding the veteran's TDIU claim in a rating decision dated 
April 2003.  The timing of this notice thus complies with the 
express requirements of the law as found by the Court in 
Pelegrini II. 

The RO sent the November 2003 after initially deciding the 
veteran's claim for a higher initial evaluation.  However, 
any defect with respect to the timing of this notice was 
harmless error for the reasons specified below.  

First, as previously indicated, in the aggregate VA met the 
content notification requirements of the VCAA.  Moreover, the 
Court, in Pelegrini II, recognized the need for and the 
validity of notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  See slip op. at 3, 7-10.  
Although the VCAA was already in effect at the time of the 
initial decision in this case, the Board observes that the 
only way that VA could now provide notice prior to initial 
adjudication would be to vacate all prior adjudications and 
to nullify the notice of disagreement and substantive appeal 
that were filed by the veteran to perfect the appeal to the 
Board.  This would be an absurd result requiring the veteran 
to duplicate his appeal efforts.  The Board emphasizes that 
it is required to review the evidence of record on a de novo 
basis and without providing any deference to the RO's prior 
decision such that the veteran is not prejudiced by the prior 
decision.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because the content requirements of a VCAA notice have been 
satisfied in regard to the claims on appeal, any error in not 
providing a single notice to the veteran covering all content 
requirements, or any error in timing, is harmless error.



B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the veteran identified as being pertinent to his 
appeal, including VA treatment records and records from the 
Social Security Administration (SSA).  VA also endeavored to 
conduct medical inquiry in an effort to substantiate the 
veteran's appeal by affording the veteran a VA examination, 
during which an examiner addressed the severity of the 
veteran's PTSD.  38 U.S.C.A.§ 5103A(d) (West 2002).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review, particularly in view of the favorable 
determinations made herein.   

II.  PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  Under that diagnostic code, a 30 percent 
evaluation is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
assignable for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assignable where symptomatology causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Based on these criteria, and for the reasons that follow, it 
appears that throughout the entire appeal period, the 
veteran's PTSD disability picture more nearly approximated 
the criteria for a 70 percent evaluation.

For the period prior to April 22, 2002, the medical evidence 
for consideration is limited to information contained in the 
SSA decision, an October 1999 statement from a licensed 
clinical social worker associated with the VA PTSD clinic, 
and several clinical notes dated in November and December 
1999.

Records reflect that in October 1999, the veteran's 
representative referred the veteran to a VA social worker 
(the coordinator for the PTSD clinic) for evaluation.  The 
veteran reported depression, irritability, anxiety, numbness, 
difficulty communicating, concentrating and sleeping, anger, 
sadness, guilt, nightmares, flashbacks and intrusive 
memories, a tendency to be startled by loud, sudden noises, a 
decreased appetite and energy level, and suicidal ideation 
with one past plan.  He denied homicidal ideation.  The 
veteran also reported that he had been married three times, 
had one child, was in the process of divorcing his third 
spouse, had contact with his second spouse's child, and was 
recently fired from his job at Boeing, where he worked for 20 
years.  

In October 1999, the social worker noted that the veteran had 
received outpatient substance abuse counseling, but no PTSD 
counseling.  She also noted that the veteran was oriented to 
person, time and place, was on time and cooperative, but 
avoidant with regard to some questions, had no evidence of 
delusions or hallucinations, and had orderly thought 
processes, an anxious, depressed, dependent and angry mood, 
normal, relevant, tangential and very soft speech, good 
insight into how his Vietnam trauma affected him, fair to 
poor judgment and decision making skills, and a memory within 
normal limits.  She diagnosed severe, chronic PTSD, and, 
major depression and substance abuse in partial remission, 
both secondary to PTSD.  She assigned these disorders a 
Global Assessment of Functioning (GAF) score of 55 and 
recommended that the veteran enroll in the PTSD clinic.

From November to December 1999, the veteran underwent VA 
mental health counseling, during which he reported many of 
the symptoms noted above.  He also reported that he was 
separated from his spouse, had been jailed for a week, did 
not know if he could maintain his no harm contract, and often 
contemplated suicide by hanging.  Examiners noted fair 
insight and judgment, fair to poor eye contact, a sad, tense 
and teary affect, and slow speech.  They attributed these 
symptoms to major depressive disorder and major depression 
with suicidal ideation with plan and assigned them GAF scores 
of 43 and 45.  

In December 1999, the veteran discontinued counseling after 
being incarcerated.  He resumed counseling in late March 
2002.  

The above evidence of record establishes that, prior to April 
22, 2002, the veteran's PTSD manifested as an anxious, 
depressed, dependent and angry mood, a sad, tense and teary 
affect, tangential and very soft and slow speech, fair 
insight, fair to poor judgment and decision-making skills, 
and fair to poor eye contact.  During this time period, 
examiners attributed GAF scores ranging from 43 to 55 to 
these symptoms, and on one occasion, an examiner 
characterized the veteran's PTSD as severe.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2003), GAF scores of 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

In contrast to the conclusions reached by the VA social 
worker, the SSA specifically noted that, prior to March 7, 
2002, the date the veteran was released from prison, the 
veteran's psychiatric disability resulted in only mild 
disability.  The SSA noted that the veteran's suicidal 
thoughts began only after his arrest and that the suicidal 
thoughts were specific to the thought of going to jail.  The 
SSA also noted that prior to incarceration the veteran's 
thought processes were orderly and logical, without delusions 
or hallucinations and without evidence of memory impairment, 
psychosis, pressured speech or flight of ideas.  Also noted 
was that the veteran exhibited good eye contact, good 
grooming, and was able to maintain an independent living 
arrangement.  The SSA compared the above with the records 
subsequent to the veteran's release from jail, which showed 
paranoid delusions, a significant thought disorder, 
psychosis, disorganized and bizarre thoughts and severe 
depression.

The Board has weighed the above evidence, in favor and 
against an evaluation as severe for PTSD, and resolves all 
doubt in the veteran's favor consistent with 38 U.S.C.A. 
§ 5107 and 38 C.F.R. § 4.3.  In light of the foregoing, the 
Board concludes that the criteria for an initial evaluation 
of 70 percent prior to April 22, 2002, for PTSD, have been 
met due to occupational and social impairment, with 
deficiencies in work, family relations, judgment, thinking, 
and mood, due to such symptoms as some tangential speech, 
some paranoid delusions, near-continuous depression, and 
impaired impulse control.  

The Board notes, however, that PTSD symptomatology prior to 
April 22, 2002, did not cause total, rather than severe, 
occupational and social impairment.  No examiner noted gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
an intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name and the 
competent medical evidence of record does not reflect such.  
The criteria for an initial evaluation in excess of 70 
percent prior to April 22, 2002, for PTSD, have thus not been 
met.  

Since April 22, 2002, the veteran has continued to undergo VA 
mental health counseling.  During treatment visits, he 
reported that he had sleeping and concentration difficulties, 
flashbacks, nightmares, night sweats, a poor appetite and no 
ambition, felt depressed, anxious, apprehensive and fearful, 
was unable to get close emotionally to others, had trouble 
controlling his anger, and tended to be verbally abusive.  He 
also reported that he was working as a driver at Dodge House, 
had contact with his daughter, and was receiving counseling 
for sex offenders, attending Alcoholics Anonymous, and 
participating in the PTSD clinic.  Examiners noted fair 
insight and judgment, fair to poor eye contact, suicidal 
ideation with no plan or intent, a blunted, flat, tearful 
affect, a depressed mood, poor coping skills, no social 
support system, tangential, disorganized and paranoid 
delusional thoughts, and tangential speech.  They attributed 
these symptoms to PTSD, major depressive disorder secondary 
to PTSD, and nicotine dependence, and assigned them GAF 
scores of 49, 50, and 55.  One examiner consistently 
characterized the veteran's PTSD as severe.

The veteran participated in four counseling sessions at the 
Wichita Vet Center beginning in September 2002.  During those 
sessions, the veteran had a suspicious, defensive and anxious 
manner, rapid and pressured speech, impaired memory function, 
a flat, blunted affect, tense, agitated and restless motor 
activity, and impaired judgment.  The examiner diagnosed PTSD 
and major depressive disorder secondary to PTSD with suicidal 
ideation.  She characterized the PTSD as severe.

According to an October 2002 letter from the veteran's VA 
readjustment counseling therapist at the Wichita Vet Center, 
the veteran had problems remembering things, got easily 
confused and distracted, was tense and uncomfortable, had a 
flat affect, and was sad, teary, not hopeful, and distressed.  
He had no friends and was unable to form and maintain a 
significant intimate relationship or to work in close 
proximity to others.  At the time, he was living at a halfway 
house and working there as a driver for room and board.  
However, he felt that his medication impaired his ability to 
drive.  Based on these problems, the VA readjustment 
counseling therapist concluded that the veteran was 
chronically and severely impaired, both socially and 
industrially.  She explained that, due to the veteran's 
inability to participate in therapy without disassociating, 
his prognosis was poor to guarded.  She concluded that the 
veteran's PTSD and major depressive disorder did not allow 
for the veteran to be gainfully employed within the 
competitive workforce.  The VA readjustment counseling 
therapist at the Wichita Vet Center reiterated these findings 
and conclusion in a letter dated August 2003.

In another letter dated October 2002, a VA registered nurse 
practitioner confirmed that the veteran's medications caused 
drowsiness and affected his ability to drive.

In January 2003, the veteran underwent a VA PTSD examination, 
during which he reported many of the symptoms noted above.  
He also reported that he had been fired from his job as a 
driver.  The examiner noted that, initially, the veteran made 
no eye contact and had a restricted affect, but subsequently, 
he became more comfortable, was able to engage in eye 
contact, and had a more normal affect.  The examiner also 
noted that the veteran had fair judgment and a depressed and 
anxious mood.  She diagnosed major depression secondary to 
PTSD and assigned a GAF score of 50.  

In a letter dated March 2003, a VA registered nurse 
practitioner confirmed that the veteran had been attending 
and actively involved in group therapy on a regular basis for 
11 months.  She also indicated that the few interpersonal 
contacts the veteran had outside the group setting were no 
longer available.  His daughter, his only family support, and 
his neighbor had moved.  She explained that the veteran's 
difficulty with isolation, depression, feelings of 
helplessness, nightmares and intrusive thoughts of Vietnam 
remained consistent with different medication regimens and 
attempts to incorporate new coping skills into his daily 
living environment.  

In letters dated September 2003 and December 2003, the 
previously noted VA registered nurse practitioner listed all 
of the veteran's symptoms, including paranoid delusional 
thoughts, and indicated that the veteran's PTSD was severe.  
She explained that medication helped the veteran, but that 
his progress had been merely marginal.  She concluded that, 
given the veteran's thought disorder along with his PTSD and 
major depressive disorder, he was not able to maintain 
gainful employment.  

In December 2003, the SSA found the veteran to be disabled 
for purposes of receiving disability benefits.  SSA based its 
decision on multiple disabilities, including the veteran's 
PTSD.

The above evidence of record establishes that, since April 
22, 2002, the veteran's PTSD has continued to be severe, but 
has manifested in additional symptomatology such as a 
blunted, flat, and restricted affect, tangential, 
disorganized and paranoid delusional thoughts, rapid and 
pressured speech, suicidal ideation, a suspicious, defensive 
and anxious manner, impaired memory function, and tense, 
agitated and restless motor activity.  During this time 
period, examiners attributed GAF scores ranging from 49 to 55 
to these symptoms and consistently characterized the 
veteran's PTSD as severe.  The Board concludes that the 
criteria for a 70 percent evaluation for PTSD continues to be 
met since April 22, 2002. 

Again, however, the evidence does not establish that the 
veteran met the schedular criteria for a 100 percent 
evaluation since April 22, 2002.  No examiner noted "gross" 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
an intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  Also, 
the evidence does not show total social impairment.  The 
veteran is still able to keep contact with his daughter 
through email, recently had gotten to know a neighbor, and 
actively participates on a regular basis in group therapy.  
The criteria for a schedular evaluation in excess of 70 
percent from April 22, 2002, for PTSD, have thus not been 
met.  



III.  TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service- connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, based on the Board's decision herein above, the 
veteran's PTSD, his only service-connected disability, is 
evaluated as 70 percent disabling, fulfilling the percentage 
requirements under 38 C.F.R. § 4.16.  The question thus 
becomes whether this disorder is sufficiently severe as to 
hinder the veteran from obtaining and retaining all forms of 
substantially gainful employment.

According to a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) received in 
June 2003, the veteran completed high school and two years of 
college.  From 1980 to 1999, he worked full time as an 
aircraft mechanic.  Evidence and information in the claims 
file reflects that the veteran's employment terminated 
coincident with his incarceration and that during his 
incarceration he performed jobs.  Since his release in 2002 
he worked part time as a driver.  Allegedly, he then became 
too disabled to work due to an inability to concentrate and 
remember directions.  One medical professional has indicated 
that the veteran should not work as a driver due to 
medication he was taking for his service-connected 
disability.  By the time the veteran submitted his 
application for TDIU benefits, he had allegedly been denied 
vocational rehabilitation benefits based on his PTSD and 
other disabilities.  

The Board notes that the SSA has determined the veteran 
disabled and unable to perform suitable occupation since he 
turned aged 50, and, specifically, that since his release 
from incarceration the veteran's psychiatric disability 
became so severe as to prevent employment.  The claims file 
also contains assessments from VA medical professionals who, 
in statements dated in March 2003, and in August and 
September 2003 state that due to severe depression, a 
difficulty communicating, dissociations, and bizarre, 
paranoid and delusional thoughts, the veteran is unable to 
maintain employment.  There is no competent evidence to 
refute such conclusions.  Thus, inasmuch as veteran has not 
been able to secure and follow a substantially gainful 
occupation by reason of this service-connected disability, 
the Board concludes that the criteria for TDIU have been met.  


ORDER

An initial evaluation of 70 percent, and no more, for PTSD, 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.      

A TDIU is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DIAGNOSTIC CODE 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DIAGNOSTIC CODE 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DIAGNOSTIC CODE 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



